Exhibit 12.1 CCH II, LLC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Nine Months Ended September 30, 2007 2006 Earnings Loss from Operations before Minority Interest and Income Taxes $ (344 ) $ (285 ) Fixed Charges 764 728 Total Earnings $ 420 $ 443 Fixed Charges Interest Expense $ 744 $ 704 Amortization of Debt Costs 15 19 Interest Element of Rentals 5 5 Total Fixed Charges $ 764 $ 728 Ratio of Earnings to Fixed Charges (1) - - (1)Earnings for the nine months ended September 30, 2007 and 2006 were insufficient to cover fixed charges by $344 million and $285 million, respectively.As a result of such deficiencies, the ratios are not presented above.
